Civil action for trespass, converted into an action in ejectment upon defendants' plea of ownership, sole seizin and possession.
There was a verdict and judgment for plaintiffs, from which the defendants appeal, assigning errors.
We have discovered no reversible error on the record. It is admitted that plaintiffs and defendants claim title from a common source. His Honor was of opinion that of the two titles shown, the plaintiffs had the better, and so instructed the jury. Mobley v. Griffin, 104 N.C. 112,10 S.E. 142. In this, we find
No error.